 
Exhibit 10.1


ASSET PURCHASE CONTRACT


by and among


WEIFANG YUHE POULTRY CO., LTD.


AND


HAICHENG SONGSEN FARMING FEED CO., LTD.


INDEX
 
 
 

--------------------------------------------------------------------------------

 
 
  INDEX
     
CHAPATER I DEFINITION AND INTERPRETATION
2
     
ARTICLE 1
DEFINITION
2
     
CHAPATER II TRANSFERRED ASSETS
3
     
ARTICLE 2
ASSETS TRANSFER
3
ARTICLE 3
TRANSFER PRICE
3
ARTICLE 4
PRE-REQUISITE CONDITIONS FOR THE PAYMENT OF TRANSFER PRICE AND CLOSING
3
ARTICLE 5
PAYMENT
5
ARTICLE 6
TAX PAYABLE
6
     
CHAPATER III REPRESENTATIONS AND WARRANTIES OF ALL PARTIES
6
     
CHAPATER IV DISCLOSURES, REPRESENTATIONS AND WARRANTIES OF SELLERS
6
     
ARTICLE 8
DISCLOSURES, REPRESENTATIONS AND WARRANTIES OF SELLERS
6
ARTICLE 9
GENERAL REPRESENTATIONS AND WARRANTIES OF SELLERS
7
ARTICLE 10
OWNERSHIP
7
ARTICLE 11
SPECIAL REPRESENTATIONS AND WARRANTIES OF SELLERS
8
     
CHAPATER V DISCLOSURES, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
10
     
ARTICLE 12
DISCLOSURES, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
10
     
CHAPATER VI CONFIDENTIALITY
10
     
ARTICLE 13
CONFIDENTIALITY
10
     
CHAPATER VII BREACH OF CONTRACT
11
     
ARTICLE 14
LIABILITIES FOR VIOLATION OF REPRESENTATIONS OR WARRANTIES
11
ARTICLE 15
LIABILITIES FOR BREACH OF CONTRACT
12
     
CHAPATER VIII FORCE MAJEURE
12
     
ARTICLE 16
FORCE MAJEURE
12
     
CHAPATER IX RESOLUTION OF DISPUTES
13
     
ARTICLE 17
ARBITRATION
13
ARTICLE 18
VALIDITY OF ARBITRAL AWARD
13
ARTICLE 19
CONTINUATION OF RIGHTS AND OBLIGATIONS
13
     
CHAPATER X APPLICABLE LAW
13
     
ARTICLE 20
APPLICABLE LAW
13
     
CHAPATER XI MISCELLANEOUS
14
     
ARTICLE 21
NON-WAIVER
14

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE 22
TRANSFER
14
ARTICLE 23
AMENDMENT
14
ARTICLE 24
SEVERABILITY
14
ARTICLE 25
LANGUAGE
14
ARTICLE 26
EFFECTIVENESS OF TEXT AND APPENDIXES
14
ARTICLE 27
NOTIFICATION
14
ARTICLE 28
ENTIRE AGREEMENT
15
     
APPENDIX I ASSETS LIST
17
     
APPENDIX II PRE-REQUISITE CONDITIONS
19

 
 
ii

--------------------------------------------------------------------------------

 
 
Asset Purchase Contract
 


 
This Asset Purchase Contract (hereinafter referred to as the “Contract”) was
made as of July 14, 2010 by and among the following Parties in Weifang, Shandong
province of China:


(1)
Seller: Haicheng Songsen Farming Feed Co., Ltd. (hereinafter referred to as
“Songsen”), a company incorporated under the PRC law, with its legal address
registered at Yuanjia Village, Gengzhuang Town, Haicheng City. Its legal
representative is Sen Jiang and its controlling shareholder is Zhao Lin Jiang
(hereinafter referred to as  the “Controlling Shareholder”)



(2)
Purchaser: Weifang Yuhe Poultry Co., Ltd. (hereinafter referred to as the
“Purchaser”), a company incorporated under the PRC law, with its legal address
registered at North of Bonan Road and West of Suncun Shengchan Road, Nansun
Village, Hanting District and its legal representative is Chengxiang Han.



Seller and Controlling Shareholder are hereinafter collectively referred to as
“Sellers”, and Sellers and Purchaser are hereinafter collectively as “Parties”
and individually referred to as a “Party”.


WHEREAS,


(1)
The Seller mainly engages in broiler breeding, egg hatching and sale of those
products;



(2)
Controlling Shareholder owns 100% equity interests of Songsen and will receive
considerable value derived from the proceeds of the transactions contemplated by
this Contract;



(3)
Weifang Yuhe Poultry Co., Ltd, a wholly foreign-owned enterprise established in
Weifang City, Shandong Province PRC, will acquire and operate the assets being
sold by Songsen pursuant to this Contract;



(4)
Songsen desires to sell to the Purchaser, and the Purchaser desires to purchase
from Songsen, substantially all of the assets of Songsen used in or related to
the business, in accordance with the terms and conditions of this Contract and
relevant PRC laws and regulations.



Now, THEREFORE, in principle of equality and mutual benefits, through friendly
negotiation, Parties hereto agree to reach, in accordance with Company Law of
People’s Republic of China and other applicable PRC laws and regulations, the
following contract.


 
-1-

--------------------------------------------------------------------------------

 


Chapater I  Definition and Interpretation


Article 1
Definition



Unless otherwise prescribed and stipulated, the following terms defined in this
Contract shall have the meanings set forth as follows:


 “Songsen” refers to Haicheng Songsen Farming Feed Co., Ltd, a limited liability
company incorporated under PRC law, registered at Yuanjia Village, Gengzhuang
Town, Haicheng City, with registered capital amounted to RMB 2,000,000, under
registration number 210381009113113.


“Transferred Assets” refers to the portfolio of all assets transferred from
Songsen to the Purchaser as listed out in the Assets List of Appendix I hereto.


“PRC” means, for purpose of the Contract, People’s Republic of China, excluding
Hong Kong, Taiwan and Macau.


“Claim” means claims, actions, demands, proceedings judgments liabilities,
damages amounts, costs and expenses (including legal costs and disbursements)
whatsoever and howsoever arising.


“Signing Date” means the date on which this Asset Purchase Contract is signed.


“Encumbrance” means any mortgage, assignment, lien, charge, pledge, title
retention, right to acquire, security interest, option, pre-emptive right, and
any other restriction and conditions whatsoever including:


(i)           any interest or right granted or reserved in or over or affecting
the Transferred Assets; or


(ii)           the interest or right created or otherwise arising in or over the
Transferred Assets under a fiduciary transfer, charge, lien, pledge, power of
attorney or other form of encumbrance; or


(iii)           any security over the Transferred Assets for the payment of a
debt or any other monetary obligation or the performance of any other
obligation.


 “Material Adverse Change” means (1) Any investigation on Songsen by
governmental authorities that may affect the transfer of Transferred Assets; (2)
Any law suit, arbitration or any other judicial proceedings involving Songsen
that may affect the transfer of Transferred Assets; (3) Any change would cause
or reasonably may cause material adverse effect on the ownership, right of use
or other rights of Transferred Assets.


“RMB” means the lawful currency of China.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Third Party” means any natural person, legal person, other organization or
entity, other than Parties hereto.


“Business Day” means any day on which all banks in Weifang City, Shandong
Province are open for business.




Chapater II Transferred Assets


Article 2
Assets Transfer



Pursuant to the terms stipulated in this Contract, at Closing Date (as defined
in Article 4.6), Songsen hereby agree to transfer to the Purchaser and the
Purchaser agrees to accept from Songsen the Transferred Assets with all the
rights, ownership and interests, and free of any Claim or Encumbrances.


Article 3
Transfer Price



3.1           Sellers and the Purchaser after consultations have finally
determined that the Transfer Price for the transfer of the Transferred Assets
shall be RMB 21,252,540 (hereinafter referred to as “Transfer Price”);


3.2
Terms of Payment



3.2.1 The Purchaser shall pay RMB 16,252,540 to Songsen after the Sellers meet
all pre-requisite conditions set forth in Pre-requisite Conditions One of
Appendix Ⅱ attached to the Contract and the Transferred Assets are free of any
Material Adverse Change from Signing Date to Closing Date (as defined in Article
4.6).


3.2.2 The remaining RMB 5,000,000 will be paid to Songsen on the 1st anniversary
day of Initial Payment Date (as defined in Article 5.1) as the guarantee money
to guarantee the interests of Purchaser.


Article 4
Pre-requisite Conditions for the Payment of Transfer Price and Closing



4.1
Under this Contract, the pre-requisite conditions for the payment of Transfer
Price of RMB 16,252,540 are: (1) The Sellers shall meet all Pre-requisite
conditions set out in Pre-requisite Conditions One of Appendix Ⅱ attached to the
Contract, and (2) Transferred Assets are free of any Material Adverse Change
from the Signing Date to Closing Date (as defined in Article 4.6).

 
 
-3-

--------------------------------------------------------------------------------

 
 
4.2 Under this Contract, the pre-requisite conditions for the payment of RMB
5,000,000 (“Guarantee Money”) on the 1st anniversary day of Initial Payment Date
(as defined in Article 5.1) are: (1) The Sellers have fulfilled the obligations
pursuant to the terms and conditions of this Contract, and no representation or
warranty under this Contract is found to be misleading or untrue; and (2) the
Sellers meet all pre-requisite conditions set forth in Pre-requisite Conditions
Two of Appendix Ⅱ attached to the Contract. Otherwise the Purchaser shall have
the right to deduct direct and indirect losses that it suffers from the
guarantee money and remit the remaining guarantee money (“Remaining Guarantee
Money”) into the account of Songsen. Provided that the guarantee money can not
make up for the losses suffered by the Purchaser, the Purchaser shall have the
right to require Sellers to assume applicable liabilities and hold harmless the
Purchaser against and from any loss and damages arisen thereto.


4.3 Provided that Sellers fail to meet all pre-requisite conditions set forth in
Pre-requisite Conditions Two of Appendix Ⅱ attached to the Contract, Sellers
hereby guarantee that the contracting prices under the five land contracting
management agreements executed between the Seller and local rural committees
shall remain the same during respective contracting period. Otherwise the Seller
and Controlling Shareholder shall assume jointly and severally liabilities to
the Purchaser and hold the Purchaser harmless against and from any loss and
damages arisen from any increase of contracting prices.


4.4 The parties hereby confirm that the fulfillment of obligations that Sellers
shall assume pursuant to Appendix Ⅱattached to the Contract shall be subject to
the written confirmation by the Purchaser. The pre-requisite conditions set
forth in Appendix Ⅱ attached to the Contract shall not be deemed as having been
satisfied until the Sellers obtain the written confirmation issued by the
Purchaser.


4.5 In the event that any of the conditions set forth in Article 4.1 and /or
Article 4.2 have not been satisfied or implemented, and the Purchaser has not
indicated its waiver of the said conditions or any one of them, in writing, the
Purchaser shall not be obliged to pay the Transfer Price to Songsen.


4.6 The Sellers and the Purchaser hereby agree that the closing date shall be
the third (3) Business Day from the date which Sellers fulfill all pre-requisite
conditions set forth in Pre-requisite Conditions One of Appendix Ⅱ attached to
the Contract (“Closing Date”).


 
-4-

--------------------------------------------------------------------------------

 
 
4.7 The Parties shall conduct the assets delivery at the location of the
Transferred Assets at the Closing Date: the Parties shall count and sort out the
transferred Assets according to the Assets List of Appendix I hereto and make
confirmations, and Sellers shall deliver relevant documents of Transferred
Assets (including but not limited to the original materials, use right
documents, technical documents and specifications of the Transferred Assets) to
the Purchaser. The delivery completion shall base on the achievement of delivery
confirmation letter in written form issued by the Purchaser, otherwise Sellers
shall not be deemed as having fulfilled the assets delivery obligations.


4.8 After the assets delivery completion, Sellers shall assist the Purchaser in
conducting relevant approval and filing procedures for the Purchaser’s
continuing operation of the Transferred Assets according to the laws of PRC, to
ensure the Purchaser can legally own or use the Transferred Assets.


4.9 After the assets delivery completion, the Purchaser immediately becomes the
owner or user of Transferred Assets and shall enjoy any rights and interests
relating to the Transferred Assets.


Article 5
Payment



5.1 The Purchaser shall pay RMB 16,252,540 to the bank accounts of Songsen in
five Business Days after the Closing Date. The initial payment date shall be the
date when the Purchaser pays the RMB16,252,540 to Songsen (“Initial Payment
Date”).


The guarantee money will be paid to Songsen on the 1st anniversary day of
Initial Payment Date that is the second payment date. The Purchaser shall remit
the guarantee money or the remaining guarantee money to Songsen on the second
payment date.


The bank accounts information of Songsen is as follows:


Name of Payee: Haicheng Songsen Farming Feed Co., Ltd.,
Name of Bank:
Account No.:


5.2 Songsen shall issue to the Purchaser the evidential document of each payment
received within five (5) business days. Provided that Songsen fails to issue the
evidential document to the Purchaser in the stipulated time, the Purchaser shall
have the right to refuse to pay the transfer price thereafter and shall not be
deemed as the breach of Contract.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Article 6
Tax Payable



 
Any taxes or fees arising out of and payable pursuant to the fulfillment of the
terms of this Contract by each of Sellers or the Purchaser shall be payable by
the respective Party which is liable for the taxes or fees under the provisions
of relevant laws and regulations of China.





Chapater III Representations and Warranties of All Parties


Article 7
Representations and Warranties of All Parties



7.1 Sellers and the Purchaser confirm that from the Signing Date this Contract
shall be a document having legal binding effect on all Parties.


7.2 At the time of signing this Contract, Sellers and the Purchaser state that
the documents and information provided to any other Party or their agencies
(including without limitation to the lawyers, appraiser, financial consultants,
etc.) prior to the Signing Date shall remain effective and confirm that where
there are discrepancies therein with the terms of this Contract, this Contract
shall prevail.


7.3 Sellers and the Purchaser hereby agree that the contracts or documents
pertaining to the assets transfer entered into between all Parties prior to this
Contract shall lapse automatically upon this Contract coming into effect.


7.4 All rights and obligations enjoyed or assumed previously by Songsen over the
Transferred Assets shall be entirely transferred to the Purchaser after the
Closing date.




Chapater IV Disclosures, Representations and Warranties of Sellers


Article 8
Disclosures, Representations and Warranties of Sellers



Sellers hereby jointly represent and warrant to the Purchaser that:


8.1 All information and facts relating to Transferred Asserts that are in the
possession of the Sellers or are known to any of the Sellers which will have a
substantive and adverse effect on the Sellers’ ability to fulfill any of its
obligations in this Contract or when disclosed to the Purchaser shall have a
substantive effect on the willingness of the Purchaser to sign and fulfill its
obligations under this Contract, have been disclosed to the Purchaser and the
information provided by Sellers to the Purchaser does not contain any
representation that is untrue or misleading.
 
 
-6-

--------------------------------------------------------------------------------

 
 
8.2 No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against Sellers and/or Transferred
Assets that will materially affect its ability to sign this Contract or fulfill
its obligations under this Contract.


8.3
Regarding the documents and information provided by Sellers to the Purchaser
and/or Purchaser’s agencies (including but not limited to the lawyers,
appraiser, financial consultants, etc.) prior to the Signing Date, Sellers
hereby jointly undertake that:



8.3.1
all copies made from original documents are true and complete and that such
original documents are authentic and complete;

8.3.2
all documents provided to the Purchaser and/or Purchaser’s agencies as
originals are authentic and complete;

8.3.3
all signatures appearing on documents provided to the Purchaser and/or
Purchaser’s agencies as originals or copies of originals (seal) are genuine;

8.3.4
Sellers have drawn to the attention of Purchaser and/or Purchaser’s agencies all
matters that are material for the Purchaser to proceed with the transaction as
contemplated in this Contract.



Article 9
General Representations and Warranties of Sellers



9.1
Songsen is the legal entity that has been duly established in accordance with
PRC laws and it is validly and legally in existence and also operating normally
pursuant to PRC laws and regulations. Signing this Contract and fulfilling all
of their obligations stipulated herein by Songsen will not contravene or result
in the violation of or constitute a failure to fulfill or an inability to
fulfill any of the stipulations in any laws, regulations, stipulations, any
authorization or approval from any government body or department or the
stipulations of any contract or agreement that Songsen is a party to or is bound
by.



9.2
The Controlling Shareholder is a PRC citizen with all civil abilities to enter
into this Contract and fulfill all of their obligations stipulated herein.
Signing this Contract and fulfilling all of their obligations stipulated herein
by the Controlling Shareholder shall not contravene or result in the violation
of or constitute a failure to fulfill or an inability to fulfill any of the
stipulations in any laws, regulations, stipulations, any authorization or
approval from any government body or department or the stipulations of any
contract or agreement that Controlling Shareholder is a party to or is bound by.



Article 10
Ownership



10.1 Sellers legally own all land use right in the Transferred Assets and have
full authority and right to transfer the Transferred Assets to the Purchaser.


 
-7-

--------------------------------------------------------------------------------

 
10.2 Sellers hereby jointly undertake and warrant up to and including the
Initial Payment Date that the Transferred Assets are not subject to any Claims
or Encumbrances (including but not limited to any form of option, acquisition
right, mortgage, pledge, guarantee, lien or any other form of Third Party
rights).


Article 11
Special Representations and Warranties of Sellers



Sellers hereby specially represent and warrant to the Purchaser that:


11.1 Songsen is the legal entity that has been duly established in accordance
with PRC laws and they are validly and legally in existence and also operating
normally pursuant to PRC laws and regulations. By the Initial Payment Date,
Transferred Assets are free of any Claim or Encumbrance (including but not
limited to any form of option, acquisition right, mortgage, pledge, guarantee,
lien or any other form of third party rights).


11.2 Sellers hereby confirm and warrant that provide that any failure to pay the
registered capital, false capital contribution, overrated capital contribution
and flight of capital contribution happens to Songsen, Sellers shall assume all
the responsibilities by themselves and the Purchaser shall never and ever assume
any responsibility. The Seller and Controlling Shareholder shall assume jointly
and severally liabilities to the Purchaser and hold the Purchaser harmless
against and from any direct and indirect losses arisen from any above-mentioned
acts.


11.3 Sellers hereby confirm and warrant to the Purchaser that Songsen will each
execute a land contracting management agreement with the Purchaser regarding
five pieces of land in the Transferred Assets, which provides that henhouses and
equipments belong to the Purchaser, office buildings are used by the Purchaser
and any compensation arisen thereto shall exclusively belong to the Purchaser.
Provided that Sellers achieve such compensation improperly, Sellers shall fully
return such compensation to the Purchaser.


11.4 Songsen and the local rural committees haven’t stipulated the assets
disposal in the three land contacting management agreements, respectively 130 Mu
(about 86,667 square meters), 25 Mu (about 16,666 square meters) and 70 Mu
(about 46,667 square meters). Sellers hereby confirm and warrant to the
Purchaser that the Purchaser shall exclusively enjoy the ownership, use right
and all compensation achieved arisen from governmental takeover no matter how
assets on such three pieces of land will be disposed. Provided that Sellers
achieve such compensation improperly, Sellers shall fully return such
compensation to the Purchaser.


11.5 There has not been and is not any investigation, prosecutions, disputes,
claims or other proceedings (whether current, pending or threatened) in respect
of Songsen, nor Songsen has been punished or Sellers can foresee any punishment
to be made by any administrative authorities of the PRC before the assets
transfer under this Contract and such punishment may affect the ownership and
use of Transferred Assets of the Purchaser, except for those disclosed to the
Purchaser prior to Closing Date.


 
-8-

--------------------------------------------------------------------------------

 
11.6 Sellers hereby warrant that all tax, fees, charges, penalties and expenses
payable to or required to pay to any PRC governmental authorities have been
fully paid. By the Signing Date of this Contract, there has been no default in
the payment of such tax, fees, charges, penalties and expenses. The Seller and
Controlling Shareholder shall assume the joint and several liabilities in case
of any losses, damages or any penalties suffered by the Purchaser due to any
investigation, prosecutions, disputes, claims or other proceedings prior to the
assets transfer under this Contract and shall fully indemnify the Purchaser all
losses arisen thereto.


11.7 Sellers hereby confirm and warrant to the Purchaser that no matter before
or after the assets transfer, the Purchaser shall assume no responsibilities of
any debts of Sellers and Sellers shall have no right to repay such debts with
Transferred Assets, except for those debts disclosed to the Purchaser prior to
Closing Date.


11.8 Sellers hereby irrevocably represent and warrant that Transferred Assets
are free of any mortgage, pledge and guarantee. The Seller and Controlling
Shareholder shall assume joint and several liabilities in case of any losses or
damages suffered by the Purchaser due to the undisclosed security (if any) and
shall indemnify the Purchaser all losses arisen thereto.


11.9 Prior to the signing of this Contract, Sellers have entirely disclosed all
information regarding any Encumbrances in the Transferred Assets. As of the
Initial Payment Date, such information remains complete, authentic, accurate and
true.


11.10 Sellers hereby confirm and warrant to the Purchaser that they will ensure
the normal operation and management of Transferred Assets prior to the Closing
Date and the Transferred Assets will be free of any Encumbrances and any
Material Adverse Change.


11.11 After the Closing Date, Sellers shall actively assist the Purchaser in
achieving relevant approvals, permits and consents to operate broiler breeding
farms and try the best to obtain fiscal support regarding broiler breeding from
governmental authorities.


11.12 Sellers hereby confirm and warrant to the Purchaser that Sellers will try
the best to obtain approvals and registrations to ensure the lawful operation by
the Purchaser of Transferred Assets. Provided that transfer of Transferred
Assets are deemed to be void or rights of the Purchaser are harmed arisen from
Sellers’ failure to obtain such approvals and registrations, the Seller and
Controlling Shareholder shall assume jointly and severally liabilities to the
Purchaser and hold the Purchaser harmless against and from any direct and
indirect losses suffered by the Purchaser.


 
-9-

--------------------------------------------------------------------------------

 
11.13 Before the Closing Date, Sellers hereby confirm and warrant to the
Purchaser that all losses, damages and destruction of Transferred Assets shall
be born by Sellers themselves.


11.14 The Purchaser is entitled to require Sellers to undertake the joint and
several liabilities and indemnify and hold harmless the Purchaser against and
from any direct and indirect losses or damages in case of any infringement of
any representations and warranties stated hereinabove by Sellers or in case that
Sellers fails to meet any or all pre-requisite conditions set forth in
Conditions Two of Appendix II attached hereto.




Chapater V Disclosures, Representations and Warranties of the Purchaser


Article 12
Disclosures, Representations and Warranties of the Purchaser



The Purchaser hereby represents and warrants to Sellers that：


12.1 The Purchaser is a legal entity that has been duly established and it is
validly and legally in existence and also operating normally in accordance with
the PRC laws.


12.2 The execution and performance of this Contract by the Purchaser will not
contravene or result in the violation of or constitute a failure to fulfill or
an inability to fulfill any of the stipulations of Purchaser’s articles of
association or its internal rules, any laws, regulations, stipulations, or any
authorizations or approvals from any government body or department or any
contract or agreement that the Purchaser is a party to or is bound by.


12.3 No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against the Purchaser that will
materially affect its ability to sign this Contract or fulfill its obligations
under this Contract.




Chapater VI Confidentiality


Article 13
Confidentiality



13.1 All Parties agree unless otherwise provided for in another relevant
confidentiality
agreement that with regard to the confidential and exclusive information that
have been disclosed to or may be disclosed to the other Parties by any Party to
this Contract pertaining to their respective businesses, or financial situations
and other confidential matters, all Parties to this Contract which have received
the aforesaid confidential information (including written information and
non-written information, hereinafter referred to as “Confidential Information”)
shall:


 
-10-

--------------------------------------------------------------------------------

 
 
13.1.1 
Keep the aforesaid Confidential Information confidential;



13.1.2
Save for the disclosure of the Confidential Information by a Party to this
Contract to its employees solely for the performance of their duties and
responsibilities, neither Party to this Contract shall disclose the Confidential
Information to any Third Party or any entity.



13.2
The provisions of the aforesaid Article 13.1 shall not apply to the following
Confidential Information:



13.2.1
which was available to the receiving Party from the written record before the
disclosing Party disclosed the information to the receiving Party and the
written record can prove that the confidential information was already known to
the receiving Party;



13.2.2
which has become public information by means not attributable to any breach by
the receiving Party;



13.2.3
which was obtained, by the receiving Party from a Third Party not subject to any
confidentiality obligation affecting the said Confidential Information.



13.3 As far as any natural person or legal entity which is a Party to this
Contract is concerned, notwithstanding that it has ceased to be a Party to this
Contract because of the transfer of its rights and obligations pursuant to the
terms of this Contract, the stipulations set forth in this Chapter VII shall
remain binding on it.




Chapater VII Breach of Contract


Article 14
Liabilities for Violation of Representations or Warranties



14.1 If any representation or warranty made by any Party to this Contract is
found to be a material error, or if any fact that has or is likely to have a
major or substantial effect on the signing of this Contract by any Party has
been omitted, or if any representation or warranty is found to be misleading or
untrue in any material respect, the non-breaching Party shall be entitled to
look to the Party (ies) in breach for full compensation for any loss, damage,
cost or expense (including any attorneys’ fee and litigation and arbitration
fee) arising from the erroneous, misleading or untrue representation or warranty
of the Party (ies) in breach or arising from any other breach of any
representation and warranty given by the Party (ies) in breach.


 
-11-

--------------------------------------------------------------------------------

 
 
14.2 Each representation and warranty set forth in this Contract is to be
construed independently.


14.3 For the avoidance of doubt, Sellers hereby unconditionally and irrevocably
agree and confirm that they shall be jointly liable for any liability for any
breach of representation or warranty.


Article 15
Liabilities for Breach of Contract



15.1 In the event of a breach committed by any Party to this Contract, the said
defaulting Party shall be liable to the other Party (ies) for any liabilities
arising out of that defaulting Party’s breach of contract in accordance with the
provisions of this Contract and the laws and regulations of PRC. In case of
breach of Contract by all Parties hereto, a Party shall respectively assume
liabilities for any loss or damage, or any other liabilities, arising out of its
breach of Contract, against other Parties.


15.2 In the event that Sellers fail to meet any conditions set forth in Appendix
II or violates any representation, warranty or obligations under this Contract,
without account of the intention or gross negligence of the Purchaser, Sellers
shall pay RMB 1,000,000 to the Purchaser, in addition to the compensation for
any direct or indirect loss arising therefrom.




Chapater VIII Force Majeure


Article 16
Force Majeure



16.1 The Force Majeure shall include earthquake, typhoon, flood, fire, war,
political unrest and such special incidents or events that are deemed to be
Force Majeure occurrences under the provisions of the relevant laws and
regulations of PRC.


16.2 In the event of the occurrence of a Force Majeure event, the obligations of
the Party to
this Contract affected by this Force Majeure event shall cease during the period
of the Force Majeure event and any term or period set forth in this Contract and
to which the affected party is subject shall automatically be extended by a
period equal to the term or period of the Force Majeure event, the period of
extension shall be the same as the period of cessation of the obligations by
reason of the Force Majeure event, and the said Party shall not be liable for
any liabilities arising out of a breach of contract as provided for in this
Contract for the duration of the Force Majeure.


16.3 The Party claiming the occurrence of a Force Majeure event shall promptly
inform the
other Party (ies) in writing, and within seven (7) days thereafter, it shall
provide sufficient evidence (issued by the notary organization) of the
occurrence and the continuity of the Force Majeure event. It shall also do its
best to eliminate the adverse effect of the Force Majeure event.


 
-12-

--------------------------------------------------------------------------------

 


Chapater IX Resolution of Disputes


Article 17
Arbitration



Any dispute arising out of this Contract between the Parties to this Contract
shall firstly be resolved through friendly consultation. In the event that sixty
(60) days after the commencement of the friendly consultations, the dispute
cannot be resolved through such means, either Party may submit the dispute to
the China International Economic and Trade Arbitration Commission in Beijing for
arbitration in accordance with its prevailing valid arbitration rules.


Article 18
Validity of Arbitral Award



The arbitration award shall be final and shall be binding on all Parties to this
Contract. All Parties to this Contract agree to be bound by the said award, and
to act according to the terms of the said award.


Article 19
Continuation of Rights and Obligations



After a dispute has arisen and during its arbitration process, other than the
disputed matter, all Parties to this Contract shall continue to exercise their
other respective rights stipulated in this Contract, and shall also continue to
fulfill their other respective obligations stipulated in this Contract.




Chapater X Applicable Law


Article 20
Applicable Law



The laws and regulations of the PRC shall govern and be binding on the
establishment, validity, interpretation and execution of this Contract. All
disputes arising out of this Contract shall be determined according to the laws
of the PRC. In the event the laws of the PRC do not make provision for a certain
issue relating to this Contract, reference shall be made to general
international business practice.


 
-13-

--------------------------------------------------------------------------------

 


Chapater XI Miscellaneous


Article 21
Non-Waiver



The non-exercise or delay in the exercise of an entitlement stipulated in this
Contract by any Party to this Contract shall not be regarded as a waiver of the
said entitlement. Any single exercise or partial exercise of an entitlement
shall not rule out any future re-exercise of the said entitlement.


Article 22
Transfer



Unless otherwise described and prescribed in this Contract, neither Party to
this Contract shall transfer nor assign all or any part of this Contract or
transfer or assign that Party’s entitlement or obligations as stipulated in this
Contract.


Article 23
Amendment



23.1 This Contract has been executed for the benefit of all Parties to this
Contract and their respective lawful successor(s) and assignees, and shall have
legal binding effect on them.


23.2 This Contract may not be amended verbally. Only a written document signed
by all
Parties indicating their consent to such amendment shall be effective.


Article 24
Severability



The invalidity of any term in this Contract shall not affect the validity of the
other terms in this Contract.


Article 25
Language



This Contract is written in the Chinese Language.


Article 26
Effectiveness of Text and Appendixes



26.1 The Contract shall be effective from the execution of Parties hereof. The
Contract shall be executed in three (3) original sets in Chinese, with Parties
hereto holding one (1) set respectively.


26.2 The Appendixes to this Contract shall form an integral part of this
Contract, and shall have the same effect as this Contract.


Article 27
Notification

 
 
-14-

--------------------------------------------------------------------------------

 
 
27.1 Unless otherwise specified and prescribed, any Party issuing any
notification or written communication to the other Party (ies) according to the
provisions of this Contract shall have them written in the Chinese Language and
shall send them as a letter by a courier service company, or by facsimile.
Letters sent by a courier service company, will require a confirmation to be
given seven (7) business days after handing over the notification or
communication to the courier service company. Any notification or written
communication sent in accordance with the stipulations of this Contract shall be
deemed to be effective on the date of receipt.  If they are sent by facsimile,
the date of receipt shall be deemed to be three (3) business days after
transmission, subject to a facsimile confirmation report evidencing this.


27.2 All notices or communications shall be sent to the following addresses,
unless and until any such address is changed by a written notice to the other
Party:


Address of Sellers:
Tel:
Fax Number:
To:                                






Address of the Purchaser: No. 301, Hailong Road, Hanting District, Weifang,
Shandong Province
Tel: 0536-7363788
Fax Number: 0536-7363788
To:           Zhentao Gao

 
Article 28
Entire Agreement



This Contract constitutes the entire agreement of all Parties to this Contract
pertaining to the transaction agreed upon in this Contract, and shall replace
all the previous discussions, negotiations and agreements among all Parties to
this Contract in respect of the transaction of this Contract.
               （The remainder of this page is intentionally left blank）
 
 
-15-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the duly authorized representatives of Sellers and the
Purchaser have signed this Contract on the date first above written.






Sellers: Haicheng Songsen Farming Feed Co., Ltd.


(Seal)




Authorized Representative(Signature)：__________








Zhao Lin Jiang


Signature：__________






Purchaser: Weifang Yuhe Poultry Co., Ltd.


(Seal)




Authorized Representative(Signature)：__________


 
-16-

--------------------------------------------------------------------------------

 
 
Appendix I Assets List
 


Transferred Assts


1. Five pieces of land


Information of the five land contracting management contracts
Contractees
Contractors
Signing Date
Contracting Period
Area of land
Contracting Fees
Term of Payment
Shanshui Villager Committee, Gengzhuang County, Haicheng City
Songsen
1 March 2005
Twenty years, from 1 March 2005 to 28 February 2025
70 Mu (about 46,667 square meters)
RMB500/Mu per
year, amounted to
RMB700,000
Pay in twice: RMB400,000 before the end of March 2005; and RMB300,000 before the
end of year 2015
Banzitun Villager
Committee,
Chagou County, Haicheng City
Songsen
20 April 2005
Thirty yeas, from 20 April 2005 to 19 April 2035
49 Mu (about 32,667 square meters)
Amounted to RMB740,000
Pay up the contracting fee in
one time at the signing date,
that is 20 April 2005
Houshantaizi Villager Committee, Dongsi County, Haicheng City
 
Songsen
10 February  2006
Twenty years, from 26 February 2006 to 25 February 2026
25 Mu (about 16,667square meters
RMB500/Mu per
year, amounted to
RMB250,000
Pay in twice: RMB125,000 before the end of February 2006; and RMB125,000 before
the end of year 2016
Banzitun Villager
Committee,
Chagou County, Haicheng City
Songsen
1 January 2007
Twenty years, from 10 January 2007 to 10 January 2027
40 Mu (about 26,667 square meters)
Amounted to RMB400,000
Pay up the contracting fee in
one time at the signing date,
that is 1 January 2007
Zhaopi Villager
Committee,
Wangtai County, Haicheng City
Songsen
14 March 2008
Twenty years, from 24 March 2008 to 24 March 2028-
130Mu (about 86,667 square meters)
RMB500/Mu per
year, amounted to
RMB1,300,000
Pay in six times:
RMB195,000 before the end
of March 2008; RMB195,000 before the end
of March 2010; RMB195,000 before the end
of March 2014; RMB195,000 before the end
of March 2017; RMB195,000 before the end
of March 2021; and RMB325,000 before the end
of March 2025
 

 
 
-17-

--------------------------------------------------------------------------------

 
 
2. House property
 
Name
Structure
Number of Rooms
Area of Offices（square meters）
Number of Henhouses
Specification（Length/width）
Area of Henhouses（square meters）
Total building area (square meters)
Chicken Farm 1
Brick-concrete and Steel Structure
60
1,080
40
52m*13m
27,040
28,120
Chicken Farm 2
Brick-concrete and Steel Structure
30
540
20
44m*13m
11,440
11,980
Chicken Farm 3
Brick-concrete Structure
20
360
8
50m*12m
4,800
5,160
Chicken Farm 4
Brick-concrete Structure
25
450
10
50m*12m
6,000
6,450
Chicken Farm 5
Brick-concrete Structure
30
540
20
60m*9m
10,800
11,340



3. Equipments


Name of Chicken Farms
Specification
Number
1、Hencoop
   
Chicken Farm 1
1.9m*0.42m*0.42m
22,000
Chicken Farm 2
1.88m*0.4m*0.35m
10,000
Chicken Farm 3
1.9m*0.42m*0.42m
3,520
Chicken Farm 4
1.9m*0.42m*0.42m
4,400
Chicken Farm 5
1.9m*0.42m*0.42m
6,600
2.Feeding Equipments
   
Chicken Farm 1
Feed Tank
11,000
Chicken Farm 2
Feed Tank
5,000
Chicken Farm 3
Feed Tank
1,760
Chicken Farm 4
Feed Tank
2,200
Chicken Farm 5
Feed Tank
3,300
3、Water Supply Equipments
   
Chicken Farm 1
Shanghai Jiabao
66,000
Chicken Farm 2
Shanghai Jiabao
30,000
Chicken Farm 3
Shanghai Jiabao
10,560
Chicken Farm 4
Shanghai Jiabao
13,200
Chicken Farm 5
Shanghai Jiabao
19,800
4、Ventilation Equipments
   
Chicken Farm 1
Shandong Damuren1400
180
Chicken Farm 2
Shandong Damuren1400
40
Chicken Farm 3
Shandong Damuren1400
32
Chicken Farm 4
Shandong Damuren1400
40
Chicken Farm 5
Shandong Damuren1400
60
5、Heating Equipments
   
Chicken Farm 1
hot-blast stove
20 sets
Chicken Farm 2
hot-blast stove
20 sets
6、Cooling equipments
   
Chicken Farm 1
Brick drencher curtain
40
Chicken Farm 3
Brick drencher curtain
8
Chicken Farm 4
Brick drencher curtain
8
Chicken Farm 5
Brick drencher curtain
20



 
-18-

--------------------------------------------------------------------------------

 
 
Appendix II Pre-requisite Conditions
 


Pre-requisite Conditions


Pre-requisite Conditions One


Sellers hereby irrevocably confirm and guarantee to fulfill all following
conditions precedent within the time limit on their own costs:


(A)
Purchaser’s satisfaction with the results of legal and financial due diligence
on the transferred assets;



(B)
Songsen each enters into the land contracting management agreement with the
Purchaser regarding the five pieces of land in the Transferred Assets;



(C)
Songsen lawfully holds transferred assets which are free of any Claims or
Encumbrances (including but not limited to any form of mortgage, pledge,
guarantee, lien or any other form of Third Party rights);



(D)
Resolution of the board of directors’ or shareholders’ meeting of Songsen to
approve transfer of Transferred Assets



Pre-requisite Conditions Two


Within one year from the Closing Date of this Contract, Sellers shall try their
best to achieve all approvals, registrations for its lawful transfer of
Transferred Assets to the Purchaser in accordance with PRC Law, and ensure that
the Purchaser can legally manage the Transferred Assets, including but not
limited to following procedures:


(A) Songsen confirms that the five land contracting management agreements has
been approved by at least two thirds of peasants of Village Meeting or one third
peasant representatives of local collective economic organization;


(B) Songsen confirms that it will achieve the consent of local village
committees regarding its transfer of land contracting management rights of five
pieces of land to the Purchaser and will register the transfer of land
contracting management rights in the local village committee
 
 
-19-

--------------------------------------------------------------------------------

 